      Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 1 of 33




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BENNETT COLLEGE,
      Plaintiff,
                      v.
                                                         Civil Action No.
THE SOUTHERN ASSOCIATION OF                             1:19-cv-00883-SDG
COLLEGES AND SCHOOLS COMMISSION
ON COLLEGES, INC.,
      Defendant.

                           OPINION AND ORDER

      This matter is before the Court on Plaintiff Bennett College’s motion for

partial summary judgment [ECF 62] and Defendant The Southern Association of

Colleges and Schools Commission on Colleges, Inc.’s (“SACS”) motion for

summary judgment [ECF 78]. Having carefully reviewed the administrative

record, and with the benefit of oral argument, Bennett’s motion is GRANTED and

SACS’s motion is GRANTED IN PART and DENIED IN PART.




                                      1
           Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 2 of 33




I.         BACKGROUND1

           Unless otherwise noted, the following facts are not disputed by the parties

or are supported by undisputed evidence in the record.2 SACS is a private,

nonprofit, and voluntary accrediting organization headquartered in Atlanta,

Georgia.3 SACS’s membership is comprised of public and non-public higher

education institutions in the United States and elsewhere.4 As a whole, SACS

accredits nearly 800 different higher education institutions.5

           Founded in 1873, Bennett is a private, four-year, historically black, liberal

arts college for women located in Greensboro, North Carolina.6 Bennett is one of

only two all-women Historically Black Colleges and Universities (“HBCU”).7

SACS’s predecessor first accredited Bennett in 1935.8 It has been continuously



1    For the purposes of this Order, the Court limits its review to only the evidence
     presented as part of the administrative record.
2    In this Order, the Court refers to some information that the parties filed under
     seal. The Court does not find that the cited information needs to be sealed,
     notwithstanding the parties’ confidentiality designations.
3    ECF 91, ¶ 2.
4    Id.
5    Id. ¶ 3.
6    ECF 86, ¶ 1. ECF 91, ¶ 1.
7    ECF 86, ¶ 2.
8    ECF 91, ¶ 5.
                                             2
           Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 3 of 33




accredited since that time.9

           SACS’s day-to-day operations are run by its internal staff of approximately

40 individuals.10 It employs a multi-layered governance structure. For example,

each of SACS’s member institutions designates one voting member to SACS’s

College Delegate Assembly (the “Assembly”).11 The Assembly, in turn, elects 77

individual members to serve on SACS’s Board of Trustees (the “Board”).12 The

Board consists of representatives from 66 member institutions, as well as 11 public

representatives who are not employed by a member institution—one from each

U.S. State in which SACS represents an institution.13 The Board maintains final

responsibility in the accreditation process.14 SACS’s Executive Council

(the “Council”) is a subset of the Board and consists of the Board Chair, a public

member, and a representative from each of the 11 U.S. States in which SACS


9    Id.
     On February 22, 2019, the parties executed a consent agreement wherein the
     Court granted Bennett’s motion for a preliminary injunction that permitted
     Bennett to retain its accreditation during the pendency of this litigation
     [ECF 5].
10   ECF 91, ¶ 6.
11   ECF 91, ¶ 7.
12   Id. ¶ 8.
13   Id. ¶ 9.
14   Id. ¶ 10.
                                            3
           Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 4 of 33




represents an institution.15 Among its other functions, the Council reviews and

approves recommendations from SACS’s Committees on Compliance and Reports

(each a “C&R Committee”) prior to their submission to the full Board.16 The

primary responsibility of a C&R Committee is to review and recommend action

on the accreditation status of SACS’s member institutions—which then must be

approved by the Council and ultimately voted on by the Board.17

           SACS bases its accreditation decisions on an institution’s compliance with

the requirements found in the Principles of Accreditation: Foundations for Quality

Enhancement (the “Principles”).18 The Assembly adopted the current version of the

Principles in December 2017, which became effective on January 1, 2018.19 Relevant

here, Core Requirement 13.1 (“CR 13.1”) of the Principles requires an institution to

have “sound financial resources and a demonstrated, stable financial base to

support the mission of the institution and the scope of its programs and

services.”20 To assess if an institution has a “sound financial base,” SACS may



15   Id. ¶ 11.
16   Id. ¶ 12.
17   Id. ¶ 15.
18   Id. ¶ 36.
19   Id.
20   ECF 78-16, at 130.
                                            4
           Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 5 of 33




consider, among other things, the institution’s total new assets, unrestricted net

assets (without donor restrictions), endowment balances, and “UNAEP”

(unrestricted net assets exclusive of plant and plant-related debt).21 In sum, the

Principles make clear that “[t]here is no one way for an institution to present a case

for sound and stable resource base, or for a peer evaluator to evaluate it.”22

           All institutions accredited by SACS are required to undergo a review for

reaffirmation of their accreditation every ten years.23 As part of that process,

members must submit documentation showing that they have complied with the

Principles.24 SACS additionally requires its members to submit a Fifth-Year Interim

Report as part of the reaffirmation process.25 A member’s Fifth-Year Report is due

four years prior to the institution’s next reaffirmation of accreditation review and

must address certain selected standards articulated in the Principles.26

           If the Board determines the institution is not in compliance with the

Principles based on the Fifth-Year Interim Report, it may place the institution on



21   Id.
22   Id.
23   ECF 91, ¶ 17.
24   Id. ¶ 18.
25   Id. ¶ 20.
26   Id.
                                           5
           Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 6 of 33




“Warning” and appoint a “Special Committee” to visit and evaluate the

institution.27 Once placed on Warning, an institution is required to submit a

monitoring report after a designated period of time.28 An institution may remain

on Warning status for a maximum of two consecutive years, after which time it

may be placed on “Probation,” a more severe sanction.29 Probation is generally,

but not necessarily, invoked as a last step before an institution’s accreditation is

revoked.30 An institution may be placed on Probation for a maximum of two

consecutive years.31 At all times, the institution bears the burden of providing

evidence of its compliance with the Principles.32

           An institution is entitled to appeal the Board’s decision to revoke its

accreditation to the “Appeals Committee.”33 The Appeals Committee consists of

12 individuals elected by the Assembly who have previously served on the




27   Id.
28   Id. ¶ 23.
29   Id. ¶¶ 24–25.
30   Id. ¶ 25.
31   Id. ¶¶ 26–27.
32   Id. ¶ 28.
33   Id. ¶ 29.
                                           6
           Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 7 of 33




Board.34 An appeal may be decided by a quorum of 5 or more members of the

Appeals Committee.35 An institution may appeal the Board’s accreditation

decision for the following limited reasons: (1) “that the Board failed to follow its

procedures and that its failure was significant in leading to the decision” or

(2) “that the Board’s decision was arbitrary, that is, was unreasonable and not

based on, or consistent with, the published Principles of Accreditation or policies of

the Commission.”36 While an institution generally may not submit new evidence

on appeal, SACS’s internal Appeals Procedures permit “an institution removed

from accreditation based solely on finances” to submit “new and verifiable

financial information that has become available since adverse action was taken

and that is material to the reason for the [Board’s] adverse decision.”37 Relevant

here, SACS’s internal Appeals Procedures state:

                 The Appeals Committee shall remand the case either to
                 the Committees on Compliance and Reports, the
                 Executive Council, or the SACSCOC Board of
                 Trustees . . . if the Appeals Committee finds that an
                 institution, removed from accreditation based solely on
                 finances, has produced evidence that it has available new


34   Id. ¶ 31.
35   Id. ¶ 32.
36   ECF 78-13.
37   Id.
                                            7
        Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 8 of 33




                 and verifiable financial information and that the financial
                 information is material to the Board’s adverse decision.38

       SACS most recently renewed Bennett’s accreditation in 2009.39 SACS

reaffirmed Bennett’s accreditation, but placed Bennett on Probation due to its

financial issues.40 SACS subsequently removed Bennett from Probation in

December 2011, but requested that Bennett continue to comply with

Comprehensive Standard (“CS”) 3.10.1 (Financial Stability) in its Fifth-Year

interim Report, due in 2014.41

       In 2014, SACS reviewed Bennett’s Fifth-Year Interim Report and found

deficiencies in Bennett’s compliance with CS 3.10.1.42 SACS requested that Bennett

submit a First Monitoring Report by September 8, 2015 to address SACS’s concerns




38   ECF 62-13, at 13.
39   ECF 86, ¶ 7. ECF 91, ¶ 45.
40   ECF 91, ¶ 45.
41   Id. ¶ 46.
     Prior to its 2018 edition, certain standards in the Principles were organized in
     sections relating to “Core Requirements,” “Comprehensive Standards,” and
     “Federal Requirements.” [Id. ¶ 39.] In the 2018 edition, “Core Requirements”
     remain, but the distinction between “Comprehensive Standards” and “Federal
     Requirements” was discarded. [Id.] Thus, while labeled differently, CR 3.10
     and CS 3.10.1 are substantively identical. Accordingly, this Order refers to the
     standard as CS 3.10.1.
42   Id. ¶ 47.
                                             8
           Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 9 of 33




with Bennett’s financial stability.43 Specifically, SACS noted that Bennett

“continues to experience reductions in total net assets” and its “[o]perating deficits

in three of the last four years (per the auditor), dependence on endowment

funding for operations, and a decline in student enrollment indicate a concern of

financial stability.”44 SACS warned that it could issue sanctions in the form of

Probation or loss of accreditation if Bennett did not comply with the Principles.45

           Following its review of Bennett’s First Monitoring Report, SACS determined

that Bennett was still failing to comply with CS 3.10.1 and placed it on Warning

status for twelve months.46 SACS noted that the “continuing decline in enrollment

and declining tuition revenue raises concerns regarding the financial stability of

the College” and the “operating losses of FY 2015 do not support an argument that

the College has a history of financial stability.”47 SACS requested that Bennett

submit a Second Monitoring Report by September 6, 2016.48




43   ECF 91, ¶ 47; ECF 78-19, at 8.
44   ECF 78-19, at 8.
45   Id.
46   ECF 91, ¶ 48.
47   ECF 78-19, at 11.
48   Id.
                                            9
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 10 of 33




       Following its review of Bennett’s Second Monitoring Report, SACS

determined that Bennett had failed to comply with CR 2.2 (Governing Board),

CR 2.11.1 (Financial Resources and Stability), and CS 3.10.1 of the Principles; it

placed Bennett on Probation for 12 months.49 SACS’s decision again highlighted

the perceived deficiencies in Bennett’s financial position in relation to the

Principles; SACS commissioned a First Special Committee to visit and audit

Bennett, and requested that Bennett file a Third Monitoring Report on September

8, 2017.50

       Following its review of Bennett’s Third Monitoring Report, SACS

determined that Bennett had again failed to comply with CR 2.11.1 and CS 3.10.1

and decided to keep Bennett on Probation for another 12 months.51 SACS

commissioned a Second Special Committee to visit Bennett and directed Bennett

to submit a Fourth Monitoring Report.52 SACS informed Bennett that, with the

upcoming review, Bennett “will have exhausted its probationary status and its

period of continued accreditation for Good Cause. At that time, [Bennett] must




49   ECF 91, ¶ 49; ECF 78-19, at 13.
50   ECF 78-19, at 13.
51   ECF 91, ¶ 50; ECF 78-19, at 17.
52   ECF 78-19, at 17.
                                       10
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 11 of 33




demonstrate compliance with all the requirements and standards of the [Principles]

or be removed from membership.”53

        Bennett submitted its Fourth Monitoring Report on September 6, 2018.54 The

C&R Committee reviewed Bennett’s Fourth Monitoring Report, the report

compiled by the Second Special Committee, and other relevant documents; it

ultimately recommended that Bennett’s accreditation be removed for failure to

comply with CR 13.1.55 Specifically, the C&R Committee found that Bennett did

not “have sound financial resources and a demonstrated, stable financial base to

support the mission of the institution and the scope of its programs and

services.”56 On December 9, 2018, the Board approved the recommendation of the

C&R Committee and removed Bennett’s accreditation.57

        Following the Board’s decision, Bennett initiated a grassroots fundraising

campaign—colloquially known as #StandWithBennett—in an effort to address its

financial issues.58 While the parties dispute the precise dollar amount raised,



53   Id. at 19.
54   ECF 91, ¶ 51.
55   Id. ¶ 52; ECF 78-19, at 20.
56   ECF 78-19, at 28.
57   Id.; ECF 86, ¶¶ 21–22.
58   ECF 86, ¶ 26.
                                        11
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 12 of 33




neither genuinely challenges the campaign’s overall success. Between July 1, 2018

and February 14, 2019, Bennett raised over $6 million in restricted and unrestricted

funds from contributions.59 Additionally, one of Bennett’s creditors agreed to

forgive a loan of over $1 million.60 Bennett’s independent auditor sample-tested

56% of these fundraising amounts and found them to be accurate.61

           On January 23, 2019, Bennett timely appealed the Board’s decision to revoke

its accreditation.62 On January 31, 2019, SACS’s Appeals Committee, through its

hearing officer, sent Bennett a letter explaining the appeals process.63 In

accordance with SACS’s internal Appeals Procedures, this letter stated:

                 The Decision of the [Board] will be reviewed exclusively
                 upon the conditions existing at the time of that
                 decision . . . except in the case of an institution removed
                 from accreditation solely on finances that has new and
                 verifiable information that is material to the Board’s
                 adverse decision. In such a case, the institution’s new and
                 verifiable financial information must be disclosed as
                 part of the institution’s brief so as to give the Appeals
                 Committee and [SACS] ample time to review and




59   ECF 62-16 (SEALED).
60   Id.
61   Id.; ECF 86, ¶¶ 44–45.
62   ECF 91, ¶ 69.
63   Id. ¶¶ 72–73; ECF 78-40.
                                             12
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 13 of 33




             analyze the documents. The policy is specific that the
             financial information be new and verifiable.64

In its appeal, Bennett argued the Appeals Committee should reverse the Board’s

adverse decision because Bennett had submitted “new and verifiable financial

information, material to the adverse decision regarding the financial resources of

Bennett.”65 This information included the fruits of Bennett’s #StandWithBennett

fundraising campaign.66

       On February 18, 2019, the Appeals Committee affirmed the Board’s decision

to revoke Bennett’s accreditation and declined to remand the matter.67 The

Appeals Committee stated that it examined the additional financial information

submitted by Bennett, but found that Bennett had “failed to show that the

institution possesses resources demonstrating a stable financial base to support

the mission and scope of programs and services.”68 Therefore, the Appeals




64   ECF 78-40 (emphasis in original).
65   ECF 86, ¶ 42.
66   ECF 62-16; ECF 62-15; ECF 86, ¶¶ 43–47.
67   ECF 91, ¶ 89.
68   ECF 62-19.
                                         13
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 14 of 33




Committee affirmed the Board’s action without a remand for consideration of

Bennett’s new, additional financial information.69

           Bennett initiated this district court action against SACS on February 22, 2019

and filed its Amended Complaint on April 26, 2019.70 It asserts three claims against

SACS: Count I alleges SACS violated Bennett’s due process rights by failing to

follow its own rules and procedures when it decided to remove Bennett’s

accreditation; Count II asserts SACS failed to afford Bennett adequate due process

in reaching its accreditation decision; and Count III asserts SACS’s decision was

arbitrary, unreasonable, and not supported by the record.71

           On February 7, 2020, Bennett filed a motion for partial summary judgment

on its claim that SACS violated its common law due process rights, which

permeates all three counts of the Amended Complaint.72 On the same day, SACS

filed its motion for summary judgment on all of Bennett’s claims.73 On March 9,

2020, SACS filed a response in opposition to Bennett’s motion and Bennett filed a




69   Id.
70   ECF 1; ECF 10.
71   See generally id.
72   ECF 62, at 2.
73   ECF 78.
                                             14
        Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 15 of 33




response in opposition to SACS’s motion.74 Both parties filed replies on March 23,

2020.75 On June 9, the Court held oral argument on the cross-motions.

II.     LEGAL STANDARD ON SUMMARY JUDGMENT

        Summary judgment is appropriate when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it can affect the

outcome of the lawsuit under the governing legal principles. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). “Factual disputes that are irrelevant or

unnecessary” are not material. Id. A factual dispute is “genuine . . . if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

        A party seeking summary judgment has the burden of informing the district

court of the basis for its motion and identifying those portions of the record that

demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). If a movant meets its burden, the party opposing summary

judgment must present evidence showing either (1) a genuine issue of material

fact or (2) that the movant is not entitled to judgment as a matter of law. Id. at 324.

The non-movant “may not rest upon the mere allegations or denials of his



74    ECF 85; ECF 86.
75    ECF 96; ECF 97.
                                           15
      Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 16 of 33




pleading, but . . . must set forth specific facts showing that there is a genuine issue

for trial.” Anderson, 477 U.S. at 248. If the evidence relied on by the non-movant is

“merely colorable, or is not significantly probative, summary judgment may be

granted.” Id. at 249.

      In determining whether a genuine issue of material fact exists, the evidence

is viewed in the light most favorable to the party opposing summary judgment,

“and all justifiable inferences are to be drawn” in favor of that party. Anderson, 477

U.S. at 255. See also Herzog v. Castle Rock Entm’t, 193 F.3d 1241, 1246 (11th Cir. 1999).

“Credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions” and cannot be made by the

district court. Anderson, 477 U.S. at 255. See also Graham v. State Farm Mut. Ins. Co.,

193 F.3d 1274, 1282 (11th Cir. 1999). Summary judgment for the moving party is

proper “[w]here the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). See also Anderson, 477 U.S. at 250 (“The inquiry performed

is the threshold inquiry of determining whether there is the need for a trial—

whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor

of either party.”).

                                           16
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 17 of 33




III.   DISCUSSION

       a.    Bennett’s Common Law Due Process Claims

       Bennett asserts three separate counts in its Amended Complaint, but each

claim is based on the same fundamental allegation: that SACS violated Bennett’s

common law due process rights by revoking Bennett’s accreditation.

             i.     Legal Standard

       As a threshold matter, there is a question as to whether Bennett can pursue

a claim based on a violation of common law due process. The only two Eleventh

Circuit cases reaching the issue have expressly declined to decide whether such a

claim may be pursued. Paine Coll. v. S. Ass’n of Colleges & Schs. Comm’n on Colleges,

Inc., 810 F. App’x 852, 856–57 (11th Cir. 2020); Hiwassee Coll., Inc. v. S. Ass’n of

Colleges & Schs., 531 F.3d 1333, 1335 (11th Cir. 2008). To the extent such a claim

exists, the Eleventh Circuit has relied on the standard articulated by the Sixth

Circuit in Thomas M. Cooley Law Sch. v. Am. Bar Ass’n, 459 F.3d 705 (6th Cir. 2006).

See also Fla. Coastal Sch. of Law, Inc. v. Am. Bar Ass’n, No. 3:18-cv-621-J-39JBT, 2018

WL 9392564, at *4 (M.D. Fla. July 9, 2018) (citing Hiwassee, 531 F.3d at 1335 n.4)

(“The Eleventh Circuit has not decided whether accrediting agencies have a

common law duty to comport with the strictures of due process, but to the extent

that they must, the court adopted the standard of review delineated in Cooley, and


                                          17
      Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 18 of 33




reviewed only whether the decision of an accrediting agency . . . was arbitrary and

unreasonable or an abuse of discretion and whether the decision was based on

substantial evidence.”) (internal punctuation omitted). In the absence of a clear

directive from the Eleventh Circuit, the Court will analyze Bennett’s due process

claims under the standard articulated in Cooley. See Paine, 810 F. App’x at 856–57.

      In Cooley, the Sixth Circuit recognized that “quasi-public professional

organizations and accrediting agencies,” such as SACS, “have a common law duty

to employ fair procedures when making decisions affecting their members.”

459 F.3d at 711. This judicial construct materialized as “a check on organizations

that exercise significant authority in areas of public concern such as accreditation

and professional licensing.” Id. The district court in Paine succinctly summarized

the interplay between the federal government and accrediting bodies such as

SACS, as well as the court’s role in reviewing such bodies’ decisions:

            The federal government does not itself directly accredit
            institutions of higher education. Instead, the Secretary of
            Education approves accrediting organizations, and these
            bodies set their own standards for accreditation.
            Accrediting agencies such as the Southern Association
            act on behalf of the Secretary of Education and wield the
            quasi-governmental power of deciding which
            institutions are eligible for federal funds. Thus, courts
            review the decisions of these accrediting organizations
            for violations of fundamental due process rights.


                                        18
      Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 19 of 33




Paine Coll. v. S. Ass’n of Colleges & Schs. Comm’n on Colleges, Inc., 342 F. Supp. 3d

1321, 1334 (N.D. Ga. 2018). See also Auburn Univ. v. S. Ass’n of Colleges & Schs., Inc.,

489 F. Supp. 2d 1362, 1371 (N.D. Ga. 2002) (“An accrediting agency is a proxy for

the federal department whose spigot it opens and closes.”).

      While the Court must ensure that SACS has complied with the requirements

of due process, the scope of review is limited. The Court must apply a “deferential

standard” and “review only whether the decision of an accrediting agency . . . is

arbitrary and unreasonable or an abuse of discretion and whether the decision is

based on substantial evidence.” Paine, 810 F. App’x at 857 (citing Hiwassee, 531 F.3d

at 1335 n.4; Cooley, 459 F.3d at 712). A substantial amount of deference is important

in this area due to “the professional judgment these associations must necessarily

employ in making accreditation decisions.” Wilfred Acad. of Hair & Beauty Culture,

Houston, Tex. v. S. Ass’n of Colleges & Schs., 957 F.2d 210, 214 (5th Cir. 1992). The

level of institutional expertise required means that “the standards of accreditation

are not guides for the layman but for professionals in the field of education.” Id.

Put another way, the Court is limited to examining “whether the process was

arbitrary and unreasonable or an abuse of discretion and whether the decision was

made with sufficient reasoning.” Paine, 810 F. App’x at 857 (emphasis in original).




                                          19
      Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 20 of 33




      The Court is also cognizant of the gravity of its decision. As noted by the

Court in the Hiwassee and Paine cases, the decision to affirm the revocation of a

member’s accreditation may well signal the death knell for that institution. Bennett

is an HBCU that has provided a vital service for nearly 150 years. This matter has

far-reaching implications on both current students and alumnae. As noted in Paine:

             [SACS’s] decision to remove Paine from membership
             puts it in a critical position and most likely would signal
             its demise in that at the very least federal financial aid is
             unavailable to unaccredited schools. An institution
             denied accreditation is likely to promptly go out of
             business—as very few people are willing or able to pay
             tuition out of their own pockets.

342 F. Supp. 3d at 1335. See also Paine, 810 F. App’x at 854 (“Accreditation by a

recognized accrediting agency, such as SACS, is a prerequisite for an institution’s

students to receive federal financial assistance.”); Hiwassee Coll., Inc. v. S. Ass’n of

Colleges & Schs., Civ. A. No. 1:05-cv-0951-JOF, 2007 WL 433098, at *5 (N.D. Ga. Feb.

5, 2007).

      At bottom, however, the Court is “not free to conduct a de novo review or to

substitute [its] judgment for the professional judgment of the educators involved

in the accreditation process.” Wilfred, 957 F.2d at 214. The Court is limited solely

to the parameters of due process: “[W]hether the accrediting body’s internal rules




                                          20
      Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 21 of 33




provide a fair and impartial procedure and whether it has followed its rules in

reaching its decision.” Id.

             ii.    Whether SACS’s Decision Was Arbitrary or an Abuse of
                    Discretion

      Bennett argues SACS violated its due process rights by failing to follow

SACS’s own internal Appeals Procedures, which Bennett contends required the

Appeals Committee to remand the case to the Board after Bennett submitted new,

verifiable, and material information regarding its improved financial position.

      The fundamental components of due process are “notice and an opportunity

to respond.” Auburn, 489 F. Supp. 2d at 1373–74. At a minimum, an “open, fair and

deliberative process” is required to “protect all interests and to assure some

measure of confidence in the outcome of the inquiry.” Id. A critical inquiry in the

due process analysis is whether the accrediting agency complied with its own

internal rules. It is axiomatic that an accrediting agency’s failure to follow its own

rules constitutes a violation of due process. E.g., Paine, 342 F. Supp. 3d at 1334–35

(“[T]he failure of an accrediting agency such as the Southern Association to follow

its own rules . . . would deny an institution due process.”); Hiwassee, 2007 WL

433098, at *4 (“[F]ailure of SACS to follow its own rules would deny the institution

due process.”); Auburn, 489 F. Supp. 2d at 1375 (“It now seems to the court that the

use of that Committee would violate SACS’s own rules and, therefore, deny due
                                         21
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 22 of 33




process to Auburn.”). See also Prof’l Massage Training Ctr., Inc. v. Accreditation All.

of Career Schs. & Colleges, 781 F.3d 161, 172 (4th Cir. 2015) (“When adjudicating

common law due process claims against accreditation agencies, courts should

focus primarily on whether the accrediting body’s internal rules provided a fair

and impartial procedure and whether it followed its rules in reaching its

decision.”); Wilfred, 957 F.2d at 214 (“[C]ourts focus primarily on whether the

accrediting body’s internal rules provide a fair and impartial procedure and

whether it has followed its rules in reaching its decision.”).

       It is undisputed that SACS removed Bennett’s accreditation solely because

of Bennett’s financial position and failure to comply with CR 13.1.76 SACS’s

internal Appeals Procedures permitted Bennett to appeal that decision and submit

“new and verifiable financial information that has become available since [the]

adverse action was taken and that is material to the reason for the [Board’s]

adverse decision.”77 On appeal, Bennett submitted supplemental financial

information to the Appeals Committee demonstrating that, since the Board’s

adverse action, it had raised over $6 million in restricted and unrestricted funds




76   ECF 62-14, at 2.
77   ECF 78-13.
                                          22
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 23 of 33




and its creditor had agreed to forgive a loan totaling over $1 million.78 The Appeals

Committee considered this supplemental information in its review of the Board’s

decision.

       SACS’s Appeals Procedures expressly provide that the Appeals Committee

“shall remand the case” if an institution removed from accreditation solely

because of finances—such as Bennett—produces “evidence that it has available

new and verifiable financial information and that the financial information is

material to the Board’s adverse decision.”79 Thus, irrespective of the process

afforded to Bennett resulting in the underlying Board decision to revoke

accreditation, if Bennett’s supplemental financial information qualified as (1) new,

(2) verifiable, and (3) material, the Appeals Procedures required the Appeals

Committee to remand the case so that the Board could consider the information.

                      1.   Bennett Submitted “New” Information.

       The parties do not dispute that Bennett’s supplemental financial evidence

constitutes new information. SACS defines “new” information as “evidence made

available since the time of the Board’s adverse action.”80 The Board voted to revoke



78   ECF 62-15 (SEALED).
79   ECF 62-13, at 13 (emphasis added).
80   ECF 89, at 34.
                                          23
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 24 of 33




Bennett’s accreditation on December 9, 2018.81 It is undisputed that, in making the

adverse decision, the Board did not consider the schedule of fundraising activities

or creditor letter, which were compiled from July 1, 2018 through February 14,

2019. This information only became available to Bennett after the Board’s adverse

decision. In its brief to the Appeals Committee, SACS conceded that Bennett’s

supplemental financial evidence constituted “new” information that was not

available to the Board when it rendered its decision.82

       Therefore, the Court finds Bennett’s supplemental financial information

qualified as “new” in compliance with SACS’s Appeals Procedures.

                     2.     Bennett Submitted “Verifiable” Information.

       SACS’s Appeals Procedures do not define the term “verifiable.”83 SACS

contends that it has consistently interpreted “verifiable” to require audited

financial statements—i.e., SACS requires that the information be “verified” at the

time it is submitted. SACS points to the district court’s decision in Paine, which

found SACS’s interpretation of “verifiable” as meaning verified at the time it is

submitted to be “reasonable and entitled to deference.” 342 F. Supp. 3d at 1351.



81   ECF 62-14.
82   ECF 62-18, at 27–30.
83   ECF 86, ¶ 35.
                                         24
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 25 of 33




           Bennett’s supplemental financial information included: (1) updated

financial statements, (2) a schedule of fundraising activities showing over

$6 million in available funds raised, and (3) a letter from Bennett’s lender forgiving

an over $1 million loan. While the updated financial statements were unaudited,

the schedule of fundraising activities and creditor letter were test-sampled by

Bennett’s independent auditor.84 The independent auditor tested and confirmed

56% of the restricted and unrestricted funds, as well as the entirety of the creditor

letter.85 As such, using SACS’s own definition, Bennett’s schedule of fundraising

activities and creditor letter constituted “verifiable” information. In fact, SACS

conceded this information was “verifiable” in its brief to the Appeals Committee:

                Only two of the attachments to the College Brief meet the
                requirements of “new” and “verifiable” information.
                These are Exhibit B: Schedule of Fundraising Activities,
                confirming total gifts and contributions raised through
                February 3, 2019, to be $6,140,849; and, Exhibit D:
                Lender’s Letter, confirming forgiveness of . . . interest.
                These unrestricted gifts would apply towards the
                College’s unrestricted net asserts . . . [and] are critical for
                the institution.86




84   ECF 62-16.
85   Id.
86   ECF 62-18, at 28.
                                              25
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 26 of 33




Therefore, the Court finds that the schedule of fundraising activities and creditor

letter constituted “verifiable” information in compliance with SACS’s Appeals

Procedures.

                     3.    The Appeals Committee Did Not Apply the Correct
                           Standard for Determining Materiality.

       Like the term “verifiable,” SACS’s Appeals Procedures do not define the

term “material.”87 In its brief to the Appeals Committee, SACS defined “material”

as follows:

              In order to be “material” to the Board’s adverse decision,
              [SACS] requires the new and verifiable information to be
              capable of changing the decision against the institution.
              It is not for the Appeals Panel to determine that the new
              and verifiable information in fact should change that
              decision, but rather it is for the Appeals Panel to
              determine, if considered by reasonable professionals,
              that information has the potential to result in a different
              outcome. If the information meets this standard, it is
              “material” to the Board’s adverse action.88

Bennett does not challenge SACS’s definition of “material.” Rather, Bennett

contends the Appeals Committee violated its own internal Appeals Procedures—

and thereby Bennett’s common law due process rights—by going beyond this

materiality determination and answering the ultimate question itself: whether



87   ECF 86, ¶ 38.
88   ECF 62-18, at 29 (emphasis in original).
                                          26
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 27 of 33




Bennett’s supplemental evidence in fact changed the Board’s adverse decision. Put

another way, Bennett argues the Appeals Committee did not decide if Bennett’s

supplemental financial information had the potential to change the Board’s

decision; instead, the Appeals Committee improperly decided, as a matter of fact,

that the information did not change the revocation determination. Therefore,

according to Bennett, the Appeals Committee essentially usurped the role of the

Board and violated its own procedures in the process.

       Based on the record, the Court agrees. In its February 18, 2019 letter

informing Bennett of the Appeals Committee’s decision, SACS stated:

             The Appeals Committee finds that Bennett College,
             removed from accreditation based solely on finances,
             failed to produce new and verifiable evidence since
             December 9, 2018, that is material to the Board’s adverse
             decision. More specifically, it failed to show that the
             institution possesses resources demonstrating a stable
             financial base to support the mission and scope of
             programs and services.89

A plain reading of the decision letter compels the conclusion that the Appeals

Committee applied the wrong standard for determining materiality. Under its

own rules, it was not the role of the Appeals Committee to determine whether

Bennett “possesses resources demonstrating a stable financial base to support the



89   ECF 62-19 (emphasis added).
                                        27
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 28 of 33




mission and scope of programs and services.”90 Rather, the Appeals Committee

should have limited its decision to whether the new and verifiable information

had the potential to change the Board’s decision and potentially result in a different

accreditation outcome.

           The Court has carefully reviewed the administrative record and concludes

that the Appeals Committee applied the wrong standard for determining

materiality, and thereby failed to follow SACS’s own rules. The Appeals

Committee usurped the role of the Board and determined that Bennett’s

supplemental information did not ultimately bring Bennett into financial

compliance. Since the Appeals Committee violated SACS’s own rules, it thereby

violated Bennett’s due process rights.

           The Court notes that the Eleventh Circuit’s decision in Paine does not

compel a different result. There, the Eleventh Circuit stated that “minor departures

from an outlined procedure do not per se cause injury and therefore [do] not

amount to a violation of procedural due process.” Paine, 810 F. App’x at 859. In

Paine, the plaintiff argued SACS violated its due process rights by not complying

with the Appeals Procedures in the selection of the Appeals Committee. Id.




90   Id.
                                          28
      Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 29 of 33




Specifically, the plaintiff argued SACS erred by (1) allowing a member who had

an arguable conflict of interest to serve on the Appeals Committee, and

(2) appointing two unelected members to serve on the Appeals Committee before

all elected members had been contacted to determine if a quorum existed. Id. While

these were violations of the Appeals Procedures, the Eleventh Circuit held:

            Given the lengthy process the Committee utilized before
            the appeal even happened and given that Paine has not
            produced any evidence to suggest these errors had an
            effect on the ultimate decision, Paine has not
            demonstrated that it was denied due process.

Id.

      In contrast to Paine, the Appeals Committee’s decision here is not a mere

“minor departure” from SACS’s rules. The Appeals Committee denied Bennett an

opportunity to present to the Board new, verifiable, and potentially outcome-

changing information that may have changed its accreditation decision. Unlike

Paine, the Board here may have reversed its decision had the Appeals Committee

followed SACS’s rules. This deprived Bennett of due process. Therefore, the

Eleventh Circuit’s Paine decision does not foreclose the Court’s finding here.

      The Court is mindful of its limited role in this arena. Paine, 810 F. App’x at

857 (“[T]he real question, under this standard of review, is whether the process

and decision were fundamentally fair.”). This includes the deference the Court

                                        29
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 30 of 33




must afford decisions rendered by the Board and Appeals Committee. It is not the

province of this Court to make its own finding as to whether Bennett’s

supplemental evidence constitutes “material” information. Wilfred, 957 F.2d at 214.

That decision lies with the Appeals Committee. The Appeals Committee must

answer the limited question of whether the information presented by Bennett has

the potential to result in a different outcome. And, if it does, the Appeals

Committee, under SACS’s own rules, must remand Bennett’s case to the Board.

       Therefore, the Court finds this case must be remanded back to the Appeals

Committee for a materiality determination. The Court makes no finding as to

whether Bennett’s supplemental evidence constitutes “material” information.

Bennett’s partial motion for summary judgment on its claims for common law due

process is GRANTED. SACS’s motion for summary judgment on these claims is

DENIED.

       b.    Bennett’s Claims for Racial Discrimination

       In the Amended Complaint, Bennett alleges that SACS applies policies and

procedures that disparately impact HBCUs.91 According to Bennett, SACS’s

“reliance on policies and procedures that do not take into account the unique




91   ECF 10, ¶ 67.
                                        30
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 31 of 33




circumstances of HBCUs—a history of separate but unequal public funding and

systemic discrimination—had an adverse impact on HBCUs and denies them a

fair and due process.”92 Bennett points to evidence, in the form of an online blog

post, which states that HBCUs only make up 13% of SACS’s membership, but

constitute 25% of SACS’s sanctions.93

       In its motion for summary judgment, SACS disputes Bennett’s

characterizations. SACS presents evidence that its member institutions—both

HBCUs and non-HBCUs—approved a common set of standards in 2017 to which

each institution agreed to abide.94 According to SACS, it applies these standards

equally among all its member institutions. SACS additionally argues that Bennett

has failed to support its claim of disparate treatment with any evidence. Bennett,

conversely, argues a genuine issue of material fact exists as to whether SACS

applies its policies and procedures in a disparate and disproportional manner to

HBCUs.




92   Id. ¶ 68.
93   Historically Black Colleges and Universities (HBCUs): A Background Primer,
     NEW AMERICA (Jan. 1, 2015) https://www.newamerica.org/post-secondary-
     national-policy-institute/our-blog/historically-black-colleges-and-
     universities-hbcus/ (last visited July 21, 2020).
94   ECF 78-5.
                                        31
       Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 32 of 33




       Based on the record, the Court finds that Bennett has failed to carry its

burden in opposing summary judgment. The evidence demonstrates that SACS

holds both HBCUs and non-HBCUs to the same standards.95 And, while the

evidence indicates that HBCUs regularly face unique and significant challenges

regarding the access to resources,96 Bennett does not point to any evidence

demonstrating how SACS’s practices and policies have a disparate impact on

HBCUs. More specifically, Bennett does not tie its allegations of a disparate impact

to SACS’s decision to revoke Bennett’s accreditation. In sum, Bennett cannot rely

on unsupported inferences from a single online source to create a genuine issue of

material fact sufficient to overcome summary judgment. Scott v. Harris, 550 U.S.

372, 380 (2007) (holding the party opposing summary judgment “must do more

than simply show that there is some metaphysical doubt as to the material

facts. . . . Where the record taken as a whole could not lead a rational trier of fact

to find for the nonmoving party, there is no genuine issue for trial.”); Anderson,

477 U.S. at 247–48 (“[T]he mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.”);


95   ECF 71 (Thompson-Sellers Dep. Tr. 35:16–36-5); ECF 90, at 27–28.
96   ECF 90-10 (Earvin Dep. Tr. 21:4–6).
                                           32
      Case 1:19-cv-00883-SDG Document 106 Filed 07/23/20 Page 33 of 33




Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005) (“[M]ere conclusions and

unsupported factual allegations are legally insufficient to defeat a summary

judgment motion.”).

      Therefore, SACS’s motion for summary judgment is GRANTED as to

Bennett’s claims for racial discrimination.

IV.   CONCLUSION

      Bennett’s motion for partial summary judgment [ECF 62] is GRANTED and

SACS’s motion for summary judgment [ECF 78] is GRANTED IN PART and

DENIED IN PART. The Clerk is DIRECTED to enter judgment in favor of Bennett

on its common law due process claims and in favor of SACS on Bennett’s claims

for disparate treatment based on race. The Clerk is subsequently DIRECTED to

close the case. Each party shall bear its own costs.

      SO ORDERED this the 23rd day of July 2020.


                                                     Steven D. Grimberg
                                               United States District Court Judge




                                         33
